    UNITED STATES DISTRICT COURT                                                             C/M
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------------------   X
    ZAATNURE XI-AMARU,                                            :
                                                                  :
                                          Plaintiff,              :
                                                                  :
                           - against -                            :   MEMORANDUM
                                                                  :   DECISION AND ORDER
    DIRECTOR AND/OR COMMISSIONER OF                               :
    SOCIAL SECURITY ADMINISTRATION,                               :   18-cv-7028 (BMC)
    KINGS COUNTY, JANE OR JOHN DOE                                :
    FACILITY/STATION DIRECTOR, JANE OR                            :
    JOHN DOE SUPERVISOR, and JANE DOE,                            :
                                                                  :
                                         Defendants.              :
    -----------------------------------------------------------   X

COGAN, District Judge.

           Pro se plaintiff Zaatnure Xi-Amaru brings this action because the Social Security

Administration (the “SSA”) denied his request for a name change. 1 Because plaintiff has failed

to demonstrate grounds for in forma pauperis status, the in forma pauperis motion is denied.

           The complaint alleges that plaintiff attempted to change the name on his social security

card by presenting certain documents, including documents relating to plaintiff’s identification as

a Native American, at a social security office. In response, plaintiff allegedly received a letter

from the SSA indicating that the SSA was not able to honor plaintiff’s documents; that the

United States government does not recognize plaintiff’s tribe; and that plaintiff could contact the

Bureau of Indian Affairs or “go to U.S. civil court.” Plaintiff then sued defendants for violation

of his rights under the United States Constitution.

           The purpose of allowing litigants to proceed in forma pauperis is to allow indigent

persons to have equal access to the judicial system. Davis v. N.Y.C. Dep’t of Educ., No. 10 CV



1
    Plaintiff’s gender is not apparent from the name.
3812, 2010 WL 3419671 (E.D.N.Y. Aug. 27, 2010). A court may dismiss a case brought by a

plaintiff requesting to proceed in forma pauperis if the “allegation of poverty is untrue.” 28

U.S.C. § 1915(e)(2)(A). Whether a plaintiff qualifies for in forma pauperis status is within the

discretion of the district court. Cabey v. Atria Senior Living, No. 13 CV 3612, 2014 WL 794279

(E.D.N.Y. Feb. 26, 2014).

       Plaintiff claims to earn $70,000 in gross pay and have a take-home pay of $30,000 this

year. Plaintiff’s in forma pauperis application has not indicated that plaintiff is unable to pay the

Court’s filing fee, so plaintiff’s motion [2] to proceed in forma pauperis is denied.

        Plaintiff must pay the $400 filing fee within 14 days of the entry of this order or the

complaint will be dismissed. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal would not be taken in good faith and therefore in forma pauperis status is denied for

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.
                                              Digitally signed by Brian M.
                                              Cogan
                                              ______________________________________
                                                                 U.S.D.J.

Dated: Brooklyn, New York
       December 19, 2018




                                                  2
